Citation Nr: 0127551	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral eye disability claimed to have resulted from 
Department of Veterans Affairs (VA) hospitalization, or 
medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  a decision of March 1999 by the VA 
Regional Office (RO) in Montgomery, Alabama.  A hearing was 
held at the RO before the undersigned Member of the Board in 
January 2001.  The Board remanded the case for additional 
development in May 2001.  The case has now been returned to 
the Board for further appellate review.


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current eye problems 
are due to surgeries performed at the VA Medical Centers.  
The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in October 1998, 
the version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  The Board has noted that the 
veteran previously filed a claim in connection with his eye 
disability in July 1990; however, he specified that it was a 
"Tort" claim (i.e., a claim under the Federal Tort Claims 
Act) rather than a claim under 38 U.S.C.A. § 1151 and it was 
referred by the RO to the VA medical center for resolution.  
It was not until October 1998 that he submitted a claim under 
38 U.S.C.A. § 1151.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  As 
was noted above, the veteran previously filed a tort claim in 
connection with the surgery that is also the basis for his 
claim under 38 U.S.C.A. § 1151.  Significantly, however, the 
records pertaining to the resolution of that tort claim have 
not been obtained.  The claims file simply reflects that the 
RO referred that claim to the VA Medical Center.  The Board 
notes that in many cases where a tort claim has been filed, 
the medical center will have the matter reviewed by medical 
professionals for the purpose of determining whether the care 
provided fell below the appropriate standard.  The Board is 
of the opinion that an effort must be made to determine 
whether any such opinion exists, and if so, it should be 
obtained for review in connection with the claim for benefits 
under 38 U.S.C.A. § 1151.  Under the new act, the VA has an 
obligation to secure records in the custody of the Federal 
government, such as military records or VA treatment records, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  In 
addition to involvement by the affected medical center, tort 
claims generally are reviewed by the VA regional counsel.  
Any pertinent records from that office should also be 
obtained.

The Board also finds that the veteran has not been adequately 
informed of the law and regulations which are applicable to 
his claim.  As was noted above, the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was received in October 
1998.  Significantly, however, the statement of the case 
which was issued to the veteran in November 1999 contains the 
version of the regulation which is applicable to claims filed 
before October 1, 1997.  The veteran must be informed of the 
provisions of the current version of the law and regulations 
in order to allow him to effectively present his appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA medical 
center and the VA regional counsel and 
request all available documents 
pertaining to the tort claim filed by the 
veteran in 1990, to include any medical 
opinion which was prepared regarding the 
issue of whether the care provided to the 
veteran fell below the appropriate 
standard of care.  Efforts to obtain such 
records should continue unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


